DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination (RCE)
	The RCE filed on July 27, 2022 has been processed.  A non-final follows.

Response to Arguments
The Applicant argues that the claims are not directed to an abstract idea.  In response, the Examiner disagrees.
Claim 1 recite(s) is directed to a method for paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  Claim 1 recites a computer processor and financial network for carrying out the receiving, forming, obtaining, determining, and instructing steps.  The computer processor and network can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 31).  
Claim 1 falls into the category of a fundamental economic practice/commercial or legal interactions (credit enhancement for trade credit transactions—Spec. ¶ 20; paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold).  The claim is directed to a judicial exception to an abstract idea.
Independent claim 8 recites a method for facilitating payment portion of the purchase price paid for the trade receivable to the small business after a period of time has passed.  Independent claim 15 recites a method of facilitating a payment guarantee paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  Independent claim 21 recites a system for facilitating a payment via guarantee paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  Independent claims 8, 15, and 21-23 mimic independent claim 1 and are patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  All of the dependent claims are directed to aggregating and disseminating steps.
Claim 1 recites a trade credit processing computer processor and network for carrying out the receiving, forming, obtaining, determining, and instructing steps.  The computer processor and financial network can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 31).  The claim does not integrate the judicial exception into a practical application.  
Claims 1, 3-17, and 19-23 are ineligible.
The Applicant argues that the claims are directed to a specially programmed machine.  In response, the Examiner disagrees.  The trade credit processing computer processor and network can be any computer, and thus, it is a general purpose computer carrying out the steps of claim, not a specially programmed machine.  (See Spec. ¶ 31).  Therefore, the claims are patent ineligible.

Claim Rejections - 35 USC § 112
	The Applicant amended the claims.  Therefore, the rejection has been withdrawn.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-17, and 19-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 recite(s) is directed to a method for paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  Claim 1 recites a computer processor and financial network for carrying out the receiving, forming, obtaining, determining, and instructing steps.  The computer processor and network can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 31).  
Claim 1 falls into the category of a fundamental economic practice/commercial or legal interactions  (credit enhancement for trade credit transactions—Spec. ¶ 20; paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold).  The claim is directed to a judicial exception to an abstract idea.
Independent claim 8 recites a method for facilitating payment portion of the purchase price paid for the trade receivable to the small business after a period of time has passed.  Independent claim 15 recites a method of facilitating a payment guarantee paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  Independent claim 21 recites a system for facilitating a payment via guarantee paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  Independent claims 8, 15, and 21-23 mimic independent claim 1 and are patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  All of the dependent claims are directed to aggregating and disseminating steps.
Claim 1 recites a trade credit processing computer processor and financial network for carrying out the receiving, forming, obtaining, determining, and instructing steps.  The computer processor and network can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 31).  The claim does not integrate the judicial exception into a practical application.  
Claims 1, 3-17, and 19-23 are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Financial Management Review AA Pitter, CRG Nunes - 2012 - leicesterma.org.      
                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691